Case 3:11-cv-01609-CCC-EB Document 285 Filed 02/18/20 Page 1 of 3

TIN THE UAETED STATES OTSTREeT COURT
Pag THE Mrodle DESTRIECT PENNS\WANT

DAVEY E. HOLL

VS C\Y. NO, 34 EV=1-1bO

ARLEN —LAPPIN, eb ale

MOETEON Fo EXTENSION OF Trwe

Comes Now, WAVTSe, WELL) PYtSVANT TVG
Feel. & crv. & le (6014) (BR) RESPESVEYESY
REQUEST) A EXVENSTON OF “Vrme To TXVE
A MOVEON Fon OEscovEeN DSANGIFONS
ARNo|\ ACtEPY Te AYVVAcHeEe\ MoOYron W “Vy
SVP POTTING Bearer PuRSvaAY Vo LR. WS
~m \onrer ES ATTA GEA,
FILED
SCRANTON
FEB 18 2020
| cr

PER _. —

DEPUTY CLERK.

 

 

 
. Case 3:11-cv- O1 609-C EB cument 2 285 File 0 118/20 Page 2 of 3
Cle WE bic ae or oF Weve 9

Ces: ae | ae way
1 a ae = U2 a) ON!

‘ copy AS WEEN MATVEH VO \Emo | _

OF ECE Bag Wrarnv

ule \ 3, AN CYTO KNEN % 2 VY)
wey = “ “Te aao .0 Don, AVIS 4. WR ARICTS
Se \ Sur \ CAA 9 7 |
loka 1 PAL, VTIOB—11 Su. “THES

Davee EE. HELL, \A9S85°C6 |
LSP. F\ORENCE ~ MAX

O, Ox {>oO X., S SOO .

ZL OnENCE, CO. G\Z26
 

POs. US. OFFICIAL MAIL
ans "4, BENATEE FOR -
PRIVATE Loe: $300

2 000.090

9004426313 FEB 11 29209
MAILED FROM ZIP CODE a4 226

é

 
